EXhibit A

AFFIDAVIT._,oF cALle::BUnuY” HoRToN

THE STATE OF TEXAS ' §
§
COUNTY OF BASTROP §

BEFORE ME, the undersigned Notary Public, on this day personally appeared
Calvin “Buddy” Horton, known to me to be the person whose name is subscribed to this
Affidavit, and who, being duly sworn on his oath, deposed and said:

l. My name is Calvin “Buddy” Horton. l am over twenty-one years of age
and am fully competent to make this Affidavit. I have personal knowledge of the facts
set forth in this Affldavit, and they are true and correct. Currently, I live in Red Rock,
Texas.

2. When my cousin Stacey Stites (“Stacey”) was 16 years old, she and her
mother moved in With my parents, Janice and Ray Horton, in Rosanky, Texas-less than
a mile from where I lived with my wife Camille Horton and our three young children,
Jaymi, Whitford and Steven, at the time. I traveled to Corpus Christi around this time to
help Stacey and her mother Carol move their belongings into a storage facility in the
Bastrop area.

3. I understood from speaking with my parents that Stacey’s mother was
concerned that Stacey had begun dating and associating With men at an early age-»-
including black men_that Stacey had gotten pregnant, and that her mother decided to
move after Stacey’s pregnancy. My father told me that Carol was concerned about the
influences in Stacey’s environment in Corpus Christi and wanted to leave.

4. Stacey and Carol lived with my parents for approximately two months,
but within that time, my mom and father informed me that some of Stacey’s traits from
Corpus Christi resurfaced. According to them, she would continue to see men, was
disobedient and would leave the house at-will. Because of this, my dad asked my mom
and wife to seek out more suitable housing for them. Eventually, my wife and my mother
found a home in Smithville for Carol and Stacey to live. As I had done before, I helped
Stacey and her mother move. This time I moved their belongings from the storage facility
to the Smithville horne, where they stayed until they moved to Bastrop.

5. One Sunday evening, around five, or six o’clock in 1995, two of my young _
children, Jaymi and Whitford, and l went to the tDairy Queen in Bastrop to get some ice
cream. I remember they were young at the time--both were under the age of ten. I also
remember it was a warm day, but the weather was not hot or humid as is typical in Texas
summers. I believe it Was sometime between October and November. At that time in my
life I worked as a carpenter and did not get Saturdays off. The only day I would have
been able to take them for lee cream would have been on a Sunday.

6. As I pulled into the Dairy Queen in_ the Ford pickup l was driving at the
time, with my children inside,l Iremember seeing Stacey coming out of the Dairy Queen

 

i"*

with a black man. l hollered her name to get her attention asi drove in, but she did not
respond I know they heard me because both Stacey and the black man looked directly at
me, but neither came toward me. I have a rather loud voice; l easily project and rarely
have a difficult time being heard.

7. Seein_g Stacey with a black man did not surprise me because I
remembered what my parents told me about her dating and associating with black men.
Stacey, however, was shocked; she seemed embarrassed when she saw us and she quickly
left with the black man without introducing me. Stacey and the black man got into a
darker colored car that Stacey was driving, and they drove off without speaking to me or
my chil.dren. l told my father of this incident, but to me it was not a big deal at the time
`_ because I had been told that Stacey associated with black men.

8. Sometime after Stacey’s death I remember seeing pictures of Rodney
Reed on the news and in the newspaper after he became a suspect in the death of my
cousin. Rodney Reed is the same man l saw with Stacey at the Dairy Queen in 1995. I
understand that the appeals courts have previously said that there were no credible
witnesses that would testify as to having seen Rodney and Stacey together. I would have
testified to my experience at the Dairy Queen in 1995 at trial, but no one ever approached
me to do so. Since then, I have told other members of my family and would have told law
enforcement and prosecutors the same had they interviewed me or shown any interest

9. Because of this information, and Stacey’s behavior at this time in her life,
l have always believed Mr. Reed’s story that he had a relationship with my cousin Stacey
-despite the unfortunate pain it brings upon my aunt Carol. I do not wish to cause her, or
my family, any more pain. I simply want to bring this truth to light

Further AHiant sayeth not.

 

 

Calvin “Buddy” Horton
Subscribed and sworn to before me this _ day of March, 2015, to certify which

witness my hand and official seal-tv

  

 

EXhibit B

sTATE or TEXAS )
)
couN'rY or HARRis )_

' AFFiDAVrr oF mut/1113 L J BRow-N J__r,, BsQ.

1',. {M_y name is Jimmie_ L. J_. Brown, Jr l am over the age of 18 and fully competent to give §
this statement _ i' `

2. il received a luris Doctor from Texas Southcrn University m 1984 and was admitted to
the Texas Bar m November 1984. _ `

§ 3._ -My law office is cin'rcntly located at 3102 Chci'ry Cree_k Driv_c, Missouri Ci_ty, TX_ 77459 -
. ` ZI primarily practice m Fort Bend and Harris Countics, Tcxas. _

'4.-"-_1 was retainng bthe parents o__i:` Rodney Rced to represent him in the capital murder case : v
_ that was filed against him' in Bastrop County' in 1997. - , _.

_ 5~. _ In the summer of 1_997, as pm of my investigenon ofthe casc, I went to the Bastrop HE_B § ` ~ -
- where the vietim_, Stacey Sti_tes, worked m the months before her death. I spoke with `
several of Ms Stit_cs’ eh_~worlrers, some of whom said that they were aware of a romantic t
relationship between Ms. Stite's and Mr. Reed having witnessed the close relationship »
between thcm. l wrote down the names of the employees I spoke with and took notes 1
z . - memorializing these conversations I placed these notes in thc n"lc I maintained on Mr `
' .;Reed’s case

6.§.- l returned to the Bastrop HEB several weeks later to speak again with Ms Sti`tes :co~ 7
' workers On this visit, M`s. Stit`es’ cti-workers were unwilling to speak with me about Ms

~»Sti_tes,' Mr.- Reed, or their relationship I suspected that someone,- most probably §t_he'~-- `

Be_sn'op City' Pohjce, had excited pressure on them and told them not to cooperate with me _
_or provide any information that could be helpful to -M_r. Reed and his defense 111 this case_. _ .

`7.' Around this same time, I noticed that I was being followed by a police car every time I, ~
' came to and left Bastrop, such thatl would restrict my evening travels ' ` `

` ~8.. I ceased representing Mr. Reed in the Fall of 1997 because Mr_. Reed’s family could not
JaHord to pay the attorney’ s fees and expenses that would be required to mount a defense ' '
to the capital murder charges At this time, l gave my iiie, bound and scalcd, containing

the oiin copy of my notes on my conversation with the HEB employees to Mr. Calvin_ `

_ _:"Gervie, the then attorney who took over representation of Mr Rced

 

 

 

   
 

mtssE